DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/16/2021 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 10, 12-13, 16, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Jr. et al. (US 2018/0199080 A1 – hereinafter Jackson) and Zhang et al. (US 2021/0064880 A1 – hereinafter Zhang).
Regarding claim 1, Jackson discloses an operating method of an electronic device, comprising: mapping text broadcasting data and a sports play video based on an event occurring during a sport being played in the sports play video ([0070]-[0071] – mapping text broadcasting data, which is text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to correlate an event defined by the corresponding metadata as further described in at least [0047] and [0061]); detecting a tagging location of the event in the sports play video ([0047]; [0061]; [0079]; [0081] – detecting a tagging location of the event in the sports play video via timestamped metadata entries); and displaying an indicator for the tagging location of the event in a progress bar of the sports play video (Fig. 2; Fig. 5B; [0052]-[0053]), wherein the mapping of the text broadcasting data and the sports play video comprises: confirming a location where the event occurs in the sports play video ([0070]-[0071] – confirming a location where the event occurs by correlating the information with corresponding metadata entry); checking an actual timing point of the event in the text broadcasting data ([0071] – checking actual timing point of the event in the text broadcasting data by correlating the information with corresponding metadata entry); and mapping the occurrence location and the actual timing point ([0071]; Fig. 2; Fig. 2B – mapping the occurrence location and the actual timing point to provide the event with additional details); and wherein the detecting of the tagging location comprises: recognizing a predetermined motion in association with the event in proximity to the occurrence location in the sports play video ([0071] – recognizing slow motion); and detecting the tagging location based on the motion ([0071] – detecting the tagging location of an important or impressive play based on the detected slow motion).
However, Jackson does not disclose the recognized predetermined motion comprises at least one action performed by at least one player displayed in the sports play video.
([0067]; [0079]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhang into the method taught by Jackson to employ various ways of recognizing an interesting event in order to provide better results, e.g. avoiding missing an event if the event is not replayed in slow motion.
	Regarding claim 4, Jackson also discloses generating tagging information related to the tagging location using at least one of the text broadcasting data and the sports play video ([0070]-[0071] – generating tagging information related to tagging location via analysis of text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to provide the tagging location with additional details on the level of excitement or interest).
	Regarding claim 8, Jackson also discloses providing, in at least some of the sports play video, an event history up to a selected location based on the selection of the location in the progress bar (Fig. 2 – event history up to at least a current location).
	Regarding claim 10, Zhang also discloses the sport being played is soccer ([0067]; [0079]), and the event comprises a score, and the motion comprises at least ([0067]; [0079]). The motivation for incorporating the teachings of Zhang into the method of Jackson has been discussed in claim 1 above.
	Regarding claim 12, Jackson also discloses a non-transitory computer-readable recording medium in which a program for executing the operating method of claim 1 in the electronic device is written ([109]-[0110]).
Regarding claim 13, Jackson discloses an electronic device (Fig. 12) comprising: a memory (Fig. 12 – memory 1204); and a processor coupled to the memory and configured to execute at least one instruction stored in the memory (Fig. 2 – processor 1201 executing execute at least one instruction stored in the memory as further described in at least [0109]), wherein the processor is configured to: map text broadcasting data and a sports play video based on an event occurring during a sport being played in the sports play video ([0070]-[0071] – mapping text broadcasting data, which is text associated with the live content, or closed captioning information, or text obtained via voice recognition information of the audio, and visual or audio features, e.g. slow motion, sudden increases in volume or pitch of an announcer’s voice, etc. in a sports play video as further described in at least [0053], to correlate an event defined by the corresponding metadata as further described in at least [0047] and [0061]); detect a tagging location of the event in the sports play video ([0047]; [0061]; [0079]; [0081] – detecting a tagging location of the event in the sports play video via timestamped metadata entries); and display an indicator for the tagging location of the event in a progress bar of the sports play video (Fig. 2; Fig. 5B; [0052]-[0053]), wherein the processor is further configured to: confirm a location where the event occurs in the sports play video ([0070]-[0071] – confirming a location where the event occurs by correlating the information with corresponding metadata entry); check an actual timing point of the event in the text broadcasting data ([0071] – checking actual timing point of the event in the text broadcasting data by correlating the information with corresponding metadata entry); and map the occurrence location and the actual timing point ([0071]; Fig. 2; Fig. 2B – mapping the occurrence location and the actual timing point to provide the event with additional details); recognize a predetermined motion in association with the event in proximity to the occurrence location in the sports play video ([0071] – recognizing slow motion); and detect the tagging location based on the motion ([0071] – detecting the tagging location of an important or impressive play based on the detected slow motion).
However, Jackson does not disclose the processor is configured to recognize a predetermined motion comprising at least one action performed by at least one player displayed in the sports play video.
Zhang discloses a processor is configured to recognize a predetermined motion comprising at least one action performed by at least one player displayed in the sports play video ([0067]; [0079]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhang into the device taught by Jackson to employ various ways of recognizing an interesting event in 
	Claim 16 is rejected for the same reason as discussed in claim 4 above.
	Claim 20 is rejected for the same reason as discussed in claim 8 above.
	Claim 22 is rejected for the same reason as discussed in claim 10 above.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Zhang as applied to claims 1, 4, 8, 10, 12-13, 16, 20, and 22 above, and further in view of Morris (US 2009/0083787 A1 – hereinafter Morris).
	Regarding claim 5, see the teachings of Jackson and Zhang as discussed in claim 4 above. Jackson also discloses providing the tagging information in at least some of the sports play video ([0061]-[0062]; [0064]).
 	However, Jackson and Zhang do not disclose providing the tagging information based on a selection of the indicator.
	Morris discloses tagging information in at least some of the sports play video based on a selection of the indicator ([0022]; Fig. 1).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Morris into the method taught by Jackson and Zhang to provide detailed information on an event upon user’s request making it easier for the user to decide whether to play the event based on the event’s description.
	Claim 17 is rejected for the same reason as discussed in claim 5 above.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Zhang, and Morris as applied to claims 1, 4, 8, 10, 12-13, 16, 20, and 22 above, and further in view of Stojancic et al. (US 2019/0354763 A1 – hereinafter Stojancic).
	Regarding claim 6, see the teachings of Jackson, Zhang, and Morris as discussed in claim 5 above. However, Jackson, Zhang, and Morris do not disclose the tagging information comprises at least one of at least some of text broadcasted at the actual timing point, a thumbnail of the event detected in the sports play video, and a partial video of the event detected so that the partial video starts at the tagging location in the sports play video.
	Stojancic discloses tagging information comprises at least one of at least some of text broadcasted at an actual timing point, a thumbnail of an event detected in a sports play video, and a partial video of the event detected so that the partial video starts at the tagging location in the sports play video (Fig. 2; [0122] – highlight data 164, each piece of tagging information comprises a partial video 222).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Stojancic into the method taught by J Jackson, Zhang, and Morris to facilitate generation of highlights of the sporting video.
	Claim 18 is rejected for the same reason as discussed in claim 6 above.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Zhang as applied to claims 1, 4, 8, 10, 12-13, 16, 20, and 22 above, and further in view of Thompson et al. (US 2019/0076741 A1 – hereinafter Thompson).
Regarding claim 7, see the teachings of Jackson and Zhang as discussed in claim 1 above. However, Jackson and Zhang do not disclose the confirming of the occurrence location comprises: recognizing a score board in the sports play video; recognizing an event count in the score board; and confirming the location where the event occurs when the event count is changed.
	Thompson discloses confirming of an occurrence location comprises: recognizing a score board in the sports play video ([0306]); recognizing an event count in the score board ([0306]); and confirming a location where an event occurs when the event count is changed ([0306] - indicating a starting point and an ending point for various content segments).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Thompson into the method taught by Jackson and Zhang to enhance contextual information for important events such as moments of scoring, etc.
	Claim 19 is rejected for the same reason as discussed in claim 7 above.
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Zhang as applied to claims 1, 4, 8, 10, 12-13, 16, 20, and 22 above, and further in view of Bose et al. (US 2016/0217325 A1 – hereinafter Bose).
	Regarding claim 9, see the teachings of Jackson and Zhang as discussed in claim 1 above. Jackson also discloses the sport being played is baseball ([0092]), and the event comprises at least one of a score, a home run or first pitching for each batter ([0061] – Examiner interprets an event of “goal scored” in soccer corresponds to an event of a score in baseball); and the motion comprises at least one of an important motion ([0061]).
	However, Jackson does not disclose the motion comprises at least one of a swing motion by the at least one player and a pitching motion by the at least one player.
	Bose discloses in baseball, an important motion comprises at least one of a swing motion by the at least one player and a pitching motion by the at least one player ([0329]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Thompson into the method taught by Jackson and Zhang to provide proper contextual information for events in different kinds of sporting games.
	Claim 21 is rejected for the same reason as discussed in claim 9 above.
Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson and Zhang as applied to claims 1, 4, 8, 10, 12-13, 16, 20, and 22 above, and further in view of McCartin (US 10,456,657 B1 – hereinafter McCartin).
	Regarding claim 11, see the teachings of Jackson and Zhang as discussed in claim 1 above. Jackson also discloses the sport being played is golf ([0092]), and an event ([0061]); and the motion comprises at least one of an important motion ([0061]).
	However, Jackson does not disclose the event comprises a tee shot for each hole, and the motion comprises at least one of a swing motion by the at least one player and a putting motion  by the at least one player.	
(column 6, lines 8-15), and an important motion comprises at least one of a swing motion  by the at least one player and a putting motion  by the at least one player (column 2, lines 29-34).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of McCartin into the method taught by Jackson and Zhang to provide proper contextual information for events in different kinds of sporting games.
	Claim 23 is rejected for the same reason as discussed in claim 9 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484